Name: Commission Regulation (EEC) No 440/89 of 22 February 1989 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  social affairs;  leather and textile industries
 Date Published: nan

 Avis juridique important|31989R0440Commission Regulation (EEC) No 440/89 of 22 February 1989 concerning the classification of certain goods in the combined nomenclature Official Journal L 051 , 23/02/1989 P. 0008 - 0009 Finnish special edition: Chapter 2 Volume 7 P. 0010 Swedish special edition: Chapter 2 Volume 7 P. 0010 *****COMMISSION REGULATION (EEC) No 440/89 of 22 February 1989 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 20/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexec to the said Regulation, it is necessary to adopt measures concerning the classification of the good referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified within the appropriate CN code indicated in column 2, by virtue of the reasons set cut in column 3; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature within the appropriate CN code indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 4, 6. 1. 1989, p. 19. ANNEX 1.2.3 // // // // Description of the goods // CN code classification // Reasons // // // // (1) // (2) // (3) // // // // Skating boots without skates attached, essentially of plastic but with minor components of textile or other materiels // 6402 19 00 // Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature of Note 1 (e) and of subheading Note 1 to Chapter 64, of Note 1 (g) to Chapter 95 and the texts of the CN codes 6402 and 6402 19 00 The product cannot be classified in Chapter 95 because of the provisions of the abovementioned notes 1 (e) and 1 (g) // // //